DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-14 and 20 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Ju (U. S. 2018/001951).
Regarding claim 1, Ju discloses an electrical receptacle connector 5, comprising: an insulated housing 11 comprising a base portion and a tongue portion 12 , wherein the tongue portion 12 is outwardly extending from one end of the base portion, two 
Regarding claim 11, Ju discloses an electrical receptacle connector, comprising: an insulated housing 11 comprising a base portion and a tongue portion 12, wherein the tongue portion 12 is outwardly extending from one end of the base portion, a metal sheet 3 is arranged at two sides of the tongue portion 12, and the metal sheet 3 comprises a plurality of hook structures 32 protruding from a side portion of the tongue portion 12 and a plurality of through holes 39 respectively adjacent to the hook structures 32; a plurality of receptacle terminals 2, wherein the receptacle terminals are held in the base portion, and the receptacle terminals are disposed at an upper surface of the tongue portion 12 or a lower surface of the tongue portion; and a metallic shell 4 comprising a receptacle cavity, wherein the insulated housing 11 is received in the receptacle cavity.
Regarding claim 12, Ju discloses the metal sheet 3 at the two sides of the tongue portion 12 is a one-piece structure.
Regarding claim 13, Ju discloses further comprising a fixation block, (tongue 12 forms a fixation block) each of the receptacle terminals 2 is at a position of the fixation block and combined with the insulated housing 11.
Regarding claim 14, Ju discloses a plurality of blocks is outwardly protruding from the fixation block and held with two sides of each of the receptacle terminals 2.  The tongue region at 121 figure 48 forms blocks protruding from the tongue at sides of the terminals.
Regarding claim 20, Ju discloses a plurality of extension portions and a plurality of soldering legs are outwardly extending from two sides of the metal sheet, a plurality of blocks is outwardly protruding from the fixation block and is held with two sides of each of the extension portions.  Figure 47, 34, 35 form an extension and a soldering leg.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 -4, 10-11 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by Zhao (U. S. 2018/0151987).
Regarding claim 1, Zhao discloses an electrical receptacle connector 4, comprising: an insulated housing 10 comprising a base portion 101 and a tongue portion 102 , wherein the tongue portion 102 is outwardly extending from one end of the base portion 101, two metal sheets 3 are arranged at two sides of the tongue portion 102, and each of the metal sheets 3 comprises a hook structure 311 protruding from a side portion of the tongue portion 102 and a through hole 312 adjacent to the hook structure 311; a plurality of receptacle terminals 21, wherein the receptacle terminals 21 are held in the base portion, and the receptacle terminals are disposed at an upper surface of the tongue portion 102 or a lower surface of the tongue portion 102; and a 

Regarding claim 2, Zhao discloses the metal sheets 31 at the two sides of the tongue portion are separated elements.
Regarding claim 3, Zhao discloses further comprising a fixation block ((tongue and the part 1224 form fixable block), each of the receptacle terminals is at a position of the fixation block and combined with the insulated housing.
Regarding claim 4, Zhao discloses a plurality of blocks (tongue protrusion at region 122 between the terminals form blocks at two sides of the terminals) is outwardly protruding from the fixation block and held with two sides of each of the receptacle terminals.
Regarding claim 10, Zhao discloses an extension portion at 321 and a soldering leg 321 are outwardly extending from two sides of each of the metal sheets, a plurality of blocks is outwardly protruding from the fixation block and is held with two sides of each of the extension portions.
Regarding claim 11, Zhao discloses an electrical receptacle connector, comprising: an insulated housing 10 comprising a base portion 101 and a tongue portion 102, wherein the tongue portion 102 is outwardly extending from one end of the base portion, a metal sheet is arranged at two sides of the tongue portion 102, and the metal sheet comprises a plurality of hook structures 311 protruding from a side portion of the tongue portion and a plurality of through holes 312 respectively adjacent to the hook structures; a plurality of receptacle terminals 21, wherein the receptacle terminals .
Claims 5-9, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHUONG K DINH/           Primary Examiner, Art Unit 2831